Name: Regulation No 80/63/EEC of the Commission of 31 July 1963 on quality inspection of fruit and vegetables imported from third countries
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 39 3.8.63 OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES 2137/63 REGULATION No 80/63/EEC OF THE COMMISSION of 31 July 1963 on quality inspection of fruit and vegetables imported from third countries than Class II ; whereas , therefore, until such time as the Commission has decided upon the exact equivalence between the standards applied in such third countries and the common quality standards , products from this source can be imported under the quality classes in force in the exporting country provided they at least comply with the requirements for Class I of the common quality standards ; whereas , if products with the characteristics of Class II are imported, it is essential that consumers should not be misled in respect of this poorer quality by marks of quality which differ from those used in the Community ; Whereas , in the interests of uniformity in respect of quality inspection on importation into Member States , the technical procedures to be followed must be laid down ; Whereas the conditions must be laid down under which goods found not to conform to a given quality class may be refused admission ; THE COMMISSION OF THE EUROPEAN ECONOMIC COMMUNITY, ' Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 23 1 on the progressive establishment of a common organisation of the market in fruit and vegetables , and in particular Article 2 (2 ) thereof ; Whereas Article 2 (2 ) of Council Regulation No 23 lays down that the Commission shall take, the necessary steps to ensure that fruit and vegetables from third countries imported into Member States conform to the common quality standards or to standards which are at least equivalent ; Whereas to ensure compliance with such standards by third countries , there should be quality inspection of products prior to importation ; Whereas the common quality standards are in the main identical with those established for Europe by the United Nations Economic Commission for Europe ; whereas it is therefore reasonable to require products from European third countries to conform to these standards ; Whereas the same requirement may be extended to imports from non-European third countries in the Mediterranean basin, since production conditions in these countries are comparable to those in other Mediterranean countries ; Whereas , to avoid mistakes and any possibility of malpractice, imports from other third countries must conform to the common quality standards if the packages bear the same marks of quality as those laid down in the common quality standards ; Whereas imports from such third countries are mainly products falling within a higher quality class HAS ADOPTED THE PRESENT REGULATION : Article 1 Before products listed in Annexes I A and I B to Council Regulation No 23 from third countries are accepted for importation into Member States , they shall be subjected to an inspection to establish in accordance with provisions of Articles 2 , 3 and 4 whether these products conform to the common quality standards referred to in Article 2 of that Regulation or to standards which are at least equivalent . Article 2 1 . Products from European third countries and from non-European countries in the Mediterranean basin submitted for importation shall only be imported if they comply with the common quality standards set out in Annexes II/ l to II/8 to Council1 OJ No 30, 20.4.1962, p . 965 . 40 Official Journal of the European Communities The inspector shall himself select the packages to be examined and shall see that they are representative of the consignment as a whole . The goods in the packages selected for inspection shall be unpacked. The inspector may waive this procedure only where the packaging is such as to enable him to examine the contents without removing the goods . 2 . Where a load or consignment presented for importation into a Member State is accompanied by a certificate of inspection issued by a recognised authority in the exporting' third country, containing a sufficiently detailed description of the characteristics of the product and indicating the * quality class in which the product has been classified, the inspector of the importing Member State may assume that when the product was dispatched it complied with the requirements laid down for the quality class in respect of quality, sizing, packaging and presentation . Regulation No 23 , to Annexes 1/ 1 to 1/9 to Com ­ mission Regulation No 58 1 and to the Annex to Commission Regulation No 642 as amended by Commission Regulation No 21/63 /EEC3 . 2 . Paragraph 1 shall also apply to products from other third countries if the packaging is marked with one of the quality classes laid down in the common quality standards . "Where the packaging of products from these countries is marked with a quality class other than those laid down in the common quality standards or has no mark of a quality class, the products must at least comply with the requirements laid down in each instance for Class I in respect of quality , sizing, packaging and presentation . However, products inferior in respect of quality, sizing, packaging and presentation to the requirements laid down for Class I shall be accepted for importation only if  they at least comply with the requirements for Class II products in respect of quality, sizing, packaging and presentation ; Article 4  each package is clearly marked ' IF . The inspector shall take account of the fact that the freshness and turgidity of the products at the time of dispatch may be slightly reduced in transit even under suitable conditions of transport.The last two subparagraphs above shall apply, until such time as the Commission has decided upon the exact equivalence between the marks of the quality class laid down by the standards in force in the countries in question and those laid down by the common quality standards . Article 5 Article 3 1 . Where the consignments inspected are found not to conform to the provisions of Article 2, the inspector of the importing Member State must refuse entry to the consignments concerned unless :  the goods are regraded by removing the part which is substandard ,  the . goods are down-graded to a lower class, importation of which is acceptable . In this event the class to which the consignment has been down-graded must be marked on the outer packaging,  such importation is acceptable for a purpose other than direct human consumption . 2. Procedures for regrading or down-grading shall be carried out by the importer . However he may be exempted from so doing if the first person to whom he sells the goods undertakes to carry out this procedure under the supervision of the inspector of the importing Member State. 1 . Inspection shall be a matter for the Authorities appointed by each Member State and listed in the Annex . Inspection shall be carried out at the point of customs clearance before the goods are given clearance. If inspection at the point of customs clearance is not technically possible, it shall take place at the first place of consignment after the point of customs clearance . Inspection shall be by sampling ; it shall be effected on a sufficient quantity of the load or consignment to judge whether the products submitted for importation conform to the common quality standard for the quality class indicated . Article 6 1 OJ No 56, 7.7.1962, p . 1606. 2 OJ No 63 , 20.7.1962, p . 1741 . 3 OJ No 40, 13.3.1963 , p . 685 . 1 . The inspecting Authority of the importing Member State shall each month notify the Official Journal of the European Communities 41 Commission of cases of non-acceptance of goods for importation by means of a summary indicating the main defects found. 2 . The Management Committee for Fruit and Vegetables shall receive a regular report from its Chairman based on the documents referred to in the . preceding paragraph and any other relevant information . 3 . The Commission shall adopt measures for the uniform application of the procedure laid down in this Regulation. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 July 1963 . The President For the Commission Walter HALLSTEIN ANNEX List of authorities responsible for inspection appointed by each Member State Kingdom of Belgium Service d'inspection des matiÃ ¨res premieres, MinistÃ ¨re de l'agriculture, 23 rue Brialmont, Bruxelles Office national des dÃ ©bouchÃ ©s agricoles et horticoles, 7 rue Gaucheret, Bruxelles Dienst voor de Inspectie der Grondstoffen , Ministerie van Landbouw, Brialmontstraat 23 , Brussel Nationale Dienst voor Afzet van Land- en Tuinbouwprodukten , Gaucheretstraat 7, Brussel Federal Republic of Germany Schleswig-Holstein : Landwirtschaftskammer Schleswig-Holstein, Kiel , HolsteinstraSe 106/8 Hamburg : BehÃ ¶rde fÃ ¼r ErnÃ ¤hrung und Landwirtschaft der Freien und Hansestadt Hamburg  QualitÃ ¤tskontrolle  Hamburg 11 , Steinweg 4, Postfach Niedersachsen : Landwirtschaftskammer Hannover Hannover, JohanssenstraÃ e 10 Landwirtschaftskammer Weser-Ems Oldenburg, Mars la Tour-StraÃ e 1 /4 Bremen : Gartenbaukammer Bremen , Bremen, EllhornstraEe 26 42 Official Journal of the European Communities Nordrhein-Westfalen : Landwirtschaftskammer Rheinland, Bonn , Endenicher Allee 60 Landwirtschaftskammer Westfalen-Lippe, MÃ ¼nster, SchorlemerstraÃ e 26 Hessen : Land- und Forstwirtschaftskammer Hessen-Nassau , Frankfurt/M., Bockenheimer LandstraÃ e 25 Land- und Forstwirtschaftskammer Kurhessen , Kassel , KÃ ¶lnische StraÃ e 48/50 Rheinland-Pfalz : Landwirtschaftskammer Rheinland-Nassau , Koblenz , Bahnhofsplatz 9 Landwirtschaftskammer Rheinhessen, Alzey, WeinrufstraÃ e 40 Landwirtschaftskammer Pfalz, Kaiserslautern , FischerstraÃ e 11 Baden-WÃ ¼rttemberg : RegierungsprÃ ¥sidium Nord-WÃ ¼rttemberg, Stuttgart, Abtlg . III  Landwirtschaft RegierungsprÃ ¤sidium SÃ ¼d-WÃ ¼rttemberg  Hohenzollern , TÃ ¼bingen, Abtlg. III Landwirtschaft RegierungsprÃ ¥sidium Nord-Baden , Karlsruhe, Abtlg. III  Landwirtschaft RegierungsprÃ ¥sidium SÃ ¼d-Baden, Freiburg/Brg., Abtlg . III Landwirtschaft Bayern : Arbeitsgemeinschaft fÃ ¼r Obst- und Gartenbau , vertreten durch den Bayerischen Landesverband fÃ ¼r Obst- und Gartenbau , MÃ ¼nchen, HaydnstraÃ e Saarland : Ministerium fÃ ¼r Wirtschaft, Verkehr und Landwirtschaft, SaarbrÃ ¼cken, HardenbergstraÃ e Berlin : Senator fÃ ¼r Wirtschaft und Kredit , GeschÃ ¤ftsbereich ErnÃ ¤hrung, Berlin-Charlottenburg, BredtschneiderstraÃ e 5/8 and die AuÃ enhandelsstelle fÃ ¼r Erzeugnisse der ErnÃ ¤hrung und Landwirtschaft  Abtlg . Gartenbauerzeugnisse und Saatgut  Frankfurt/M., Adickes Allee 40 Official Journal of the European Communities 43 French Republic MinistÃ ¨re de l'agriculture, Service de la rÃ ©pression des fraudes , 42 bis rue de Bourgogne , Paris 7e Ministere des finances , Direction gÃ ©nÃ ©rale des douanes , 93 rue de Rivoli , Paris l er Italian Republic Istituto Nazionale per il Commercio Estero, Via Liszt 21 , Roma Grand Duchy of Luxembourg Administration des services agricoles, Service de l'horticulture, 16 route d'Eich , Luxembourg Kingdom of the Netherlands Algemene Inspectie Dienst van het Ministerie van Landbouw en Visserij , Boorlaan 14, ' s-Gravenhage